Citation Nr: 0316914	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-20 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran served on active duty for training from June 27, 
1971 to October 24, 1971 and from July 2, 1972 to July 16, 
1972.  The veteran served on active duty from June 1974 to 
September 1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO denied entitlement to service connection 
for PTSD.  

In September 1999, the Board determined that the claim was 
well-grounded and remanded the matter to the RO for further 
development and adjudicative action.  

In April 2003 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




The CAVC has held that section 5103(a), as amended by the 
VCAA and 38 C.F.R. § 3.159(b), as recently amended, require 
VA to inform a claimant of which evidence VA will provide and 
which evidence the claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

A review of the file reveals that the RO issued a VCAA 
development letter in June 2002.  The veteran was given 30 
days to respond.  However, the Board points out that in 
Disabled American Veterans and Veterans of Foreign Wars of 
the United States et. al. v. Principi, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that 38 
C.F.R. § 19.9(a)(2)(ii), which provides "no less than 30 
days to respond to notice," is contrary to 
38 U.S.C. § 5103(b).  The CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  Therefore, the veteran must be 
provided one year to respond.

Under the VCAA, VA must make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  It is noted that if records 
from a Federal department or agency need to be obtained, the 
new law requires that "efforts to obtain those records shall 
continue until they are obtained unless it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile."  (emphasis added).  

In an April 2000 statement, the veteran referred to treatment 
that he had been receiving from a non-VA counselor.  The 
veteran provided the counselor's name and address.  However, 
it does not appear that further development has been 
undertaken in light of this information.  

In September 2002, VA received information and completed 
authorization forms from the veteran regarding VA and non-VA 
treatment that he had received since his separation from 
service.  He referred to treatment rendered while he was 
incarcerated, and the record shows that the RO made several 
attempts to secure records from the appropriate correctional 
facility.  However, the records currently associated with the 
file are those of another inmate with the same last name as 
the veteran.  Therefore in light of this obvious error, it 
seems possible that the facility may have the veteran's 
treatment records.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).

The veteran contends that he suffers from PTSD as a result of 
a homosexual rape that occurred in-service in 1971.  The 
evidence of record includes reported diagnoses of PTSD based 
upon the veteran's report of the alleged in-service rape.  
However, the record also includes opinions and reports of 
longstanding psychiatric problems dating back to the 
veteran's childhood.

A psychiatric evaluation was conducted during the veteran's 
period of service in 1974.  A history of psychiatric problems 
and therapy dating back to his childhood years were noted in 
the July 1974 assessment.  VA psychiatric treatment records 
dated in 1990 contain references to a history of sexual and 
physical abuse.  Also, in a 2000 report, a private 
psychologist noted the following:

He also describes a history that is 
consistent with a post-traumatic stress 
disorder but is not clearly linked to the 
incident in 1971, but may in fact reflect 
events in both his childhood and adult 
life.

The record shows that, in addition to PTSD, there are also 
other psychiatric diagnoses of record including major 
depressive disorder and bipolar disorder.  

Under the VCAA, a veteran is entitled to a complete VA 
medical examination that includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  See 38 U.S.C.A. § 5103(d); 
38 C.F.R. § 3.159(c)(4).  

The veteran has not been afforded a VA examination, and given 
the discussion of abuse during the veteran's childhood, the 
matter of service connection based on aggravation must also 
be considered.  The Board points out that questions involving 
the presence of disease involves diagnostic skills and is 
within the realm of medical experts.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the evidence of record is 
insufficient to decide the issue of service connection with 
any certainty.  Since the Board cannot exercise its own 
independent judgment on medical matters, further examination 
is required, to include an opinion based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

A review of the record shows that the veteran is currently 
incarcerated.  Although arranging such an examination would 
be subject to the limitations imposed by the veteran's 
incarcerated status, it does not does not absolve VA from its 
duty to assist the veteran in developing his claim.  See 
Bolton v. Brown, 8 Vet. App. 185 (1995). 

The Board remanded this claim in September 1999, in part to 
verify the veteran's reported stressors.  In the remand, the 
Board pointed out that cases involving sexual assault 
generally require alternate sources for corroboration of 
stressors.  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service  
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health  professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3) (2002).

In February 2000, the RO issued a letter to the veteran 
requesting information concerning alternate sources and 
behavior changes.  VA received the veteran's completed 
questionnaire in September 2002.  However, in the April 2003 
supplemental statement of the case, the RO concluded that the 
veteran's response was duplicative of information previously 
submitted.  A review of the file shows that the questionnaire 
issued to the veteran when he initiated his claim in 1996 
includes similar questions, but is substantially different 
from the current form used for personal assault claims.  
Therefore, the information that the veteran provided is not 
necessarily duplicative of that previously submitted.  

The Board also points out that the April 2003 supplemental 
statement of the case is devoid of a discussion of the 
behavior changes generally considered in personal assault 
cases.  For instance, the service records show that the 
veteran was subjected to non-judicial punishment in October 
1971 for failure to obey a lawful order.  The service medical 
records dated in 1974 include a number of entries related to 
the veteran's psychiatric complaints, and an evaluation was 
conducted in July 1974.  On evaluation, the veteran reported 
that he had a nervous breakdown in 1971 after completing 
active duty with the Navy.  The veteran also noted that he 
had a difficult time getting along with military people even 
though he generally likes people.  The report also contains 
references to physical disorders related to anxiety and 
stress.  



Based on the above discussion, the Board finds that the RO 
should make a determination concerning the veteran's 
stressors.  The RO's determination should reflect a review 
the service records, other documented findings of record, and 
the veteran's statements, including those submitted in 1996 
and 2002 in response to the RO's development letters.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should attempt to procure 
copies of all VA and non-VA records which 
have not previously been obtained from 
identified treatment sources, including 
those referred to in the veteran's 
September 2002 documents.  Specifically, 
the RO should obtain authorization from 
the veteran to obtain the records from 
the counselor whom the veteran referred 
to in his April 2000 statement.  

Also, the RO should contact the state 
correctional facility regarding the 
records received in January 2003 that 
belong to another inmate, and clarify 
with that facility whether or not there 
are any psychiatric treatment records for 
the veteran.  If the facility indicates 
that such records exist, they should be 
secured and associated with the claims 
file.  In making the requests for 
records, the RO should use both names 
used by the veteran.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

4.  The RO should undertake any and all 
further development action indicated by 
the evidence of record concerning the 
veteran's claim for service connection 
for PTSD due to personal assault.  If 
deemed necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in 38 C.F.R. 
§ 3.304(f)(3).  

The RO should then make a determination 
as to whether there is any credible 
supporting evidence that the veteran was 
sexually assaulted during active service.  
A statement of the RO's determination 
should be placed into the claims file.  

5.  When the above actions have been 
completed, the RO should make an 
reasonable attempt to afford the 
incarcerated veteran a VA psychiatric 
examination.  See Bolton v. Brown, 8 Vet. 
App. 185 (1995).  In other words, the RO 
should arrange for the veteran to be 
examined by VA or private psychiatrist 
the correctional facility.  

Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of a 
credible/verified stressor can be made, 
under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association, and whether it 
is at least as likely as not that any 
current diagnosis of PTSD is related to 
that credible/verified stressor.  

Also, the examiner must be requested to 
express an opinion as to whether any 
psychiatric disorder(s) which may be 
found on examination is/are related to 
service on any basis, or if pre-existing 
service, was/were aggravated thereby.  If 
a psychosis is diagnosed, the examiner 
should opine as to the date of onset.  
The examiner should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the nature of the 
veteran's psychiatric status.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


